Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 05/20/2022 and claims 1-9, 11-18 and 20-22 are now in condition for allowance.
3.	As Applicant pointed out on pages 1-3 of the response, art of record, Shuman, Bender, Sankaran, Manglvedkar, Medvinsky, Fox or Ferguson, does not teach and/or fairly suggest a process for:
“credential management and change of Internet-of-Things (IoT) devices over a network based on a credential change profile for a particular IoT device wherein a current security component for the particular credential from a privileged access management (PAM) system is received and then an attempt to perform an authentication with the particular IoT device using the current security component is performed and in response to the authentication failing, perform an authentication with the particular IoT device using a particular credential according to the data mapping in a data store that is identified, and a particular IoT device family for the particular IoT device that is also identified, and then determine a credential change profile corresponding to the particular IoT device family; wherein the default credential for the particular IoT device family is used in case of a failed credential change” and in as such a manner as recited in independent claim 1, and similarly as in independent claims 8 and 17. 
Thus all pending claims 1-9, 11-18 and 20-22 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193